The Honorable Barbara Horn State Representative P.O. Box 64 Foreman, Arkansas 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion on the following matter:
     Many citizens of Ashdown are of the opinion that the City of Ashdown has mistakenly interpreted A.C.A. 8-4-101 et seq., the Air Pollution Control Code, as forbidding burning in a city that has trash service.
You have asked for my opinion of this Code as it relates to the City of Ashdown.
It is my opinion that the City of Ashdown, if it holds a permit issued by the Department of Pollution Control and Ecology pursuant to Act 237 of 1971 for a disposal system which provides a readily available collection service, is correct in its assertion that it is unlawful to conduct open burning within Ashdown.
The relevant law is A.C.A. 8-4-301 to -314 (Repl. 1993).  The Arkansas Pollution Control and Ecology Commission has enacted regulations to implement the provisions of these statutes.  See A.C.A. 8-4-311 (11).  These regulations are compiled in the "Arkansas Air Pollution Control Code."  Regulation 18 of this Code, in section 5, provides as follows:
     (a) No person shall cause or permit the open burning of refuse, garbage, trade wastes or other waste material, or shall conduct a salvage operation by open burning.
*        *        *
     (c) The provisions of Subsection (a) hereof shall not apply to the following activities:
*        *        *
     (6) Open burning on the premises of and by the residents of any structure used exclusively as a dwelling for not more than four families; provided, however, that this exemption shall not apply, after July 30, 1973, to persons or residences located within a municipality or outside a municipality, but within a county, which municipality or county is the holder of a permit issued by the Department pursuant to Act 237 of 1971 and which permit is issued for a disposal system which provides a readily available collection service.
Thus, if the City of Ashdown holds a permit issued for a disposal system which provides a readily available collection service, it is unlawful under the "Arkansas Air Pollution Control Code" to burn waste materials in the City of Ashdown.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh